Citation Nr: 0903319	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-05 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.C.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In March 2008, the veteran and the veteran's friend J.C. 
testified at a Travel Board hearing before the undersigned 
Veterans Law Judge.  A transcript of this hearing is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  The veteran contends that his 
current hearing loss disability is due to his exposure to 
loud noise in service.

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
If a chronic disorder such as an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2008). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In February 2008 the veteran was afforded an outpatient VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
55
65
LEFT
55
55
70
90
95

As such, the Board notes that the veteran has a current 
bilateral hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.

The veteran reports that he was exposed to loud noise in 
service and that he would have trouble hearing directly after 
being exposed to this loud noise.  He also indicates that he 
has had difficulty hearing since separation from service.

The veteran's service treatment records have been found to be 
unavailable by the National Personnel Records Center (NPRC) 
due to a fire that destroyed a large number of service 
records.  In such circumstances, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are unavailable).

The veteran's post-service medical records do not reveal any 
medical opinion regarding the etiology of the veteran's 
current bilateral hearing loss.  However, statements of the 
veteran, his ex-wife, and his friend J.C., indicate that the 
veteran has had hearing loss since separation from service.  
The Board notes that the veteran and his friends are 
competent to report that the veteran has had difficulty 
hearing since separation from service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

To date, VA has neither afforded the veteran an examination 
nor solicited a medical opinion as to the onset and/or 
etiology of his bilateral hearing loss.  Under 38 U.S.C.A. 
§ 5103A(d)(2), VA must provide a medical examination and/or 
obtain a medical opinion when there is:  (1) competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) 
evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with 
service; and (4) there is not sufficient medical evidence to 
make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran currently has a bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385, the veteran 
has reported that he had exposure to loud noise in service, 
and the veteran and his friends have indicated that the 
veteran has had difficulty hearing since separation from 
service.  As such, the Board has no discretion and must 
remand the claim for the veteran to be afforded a VA 
Compensation and Pension (C&P) examination to determine the 
nature, extent, onset and etiology of any bilateral hearing 
loss found to be present.

In the veteran's testimony before the undersigned Veterans 
Law Judge in early March 2008, the veteran indicated that he 
was receiving continuing care for his bilateral hearing loss 
at the VA Outpatient Clinic in Orlando, Florida.  The veteran 
reported that he was scheduled for an audiological 
examination later in March 2008.  A review of the claims 
folder does not reveal that the results of this subsequent 
audiological examination have been obtained.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, attempts should be made to 
obtain VA clinical records pertaining to treatment for the 
veteran's bilateral hearing loss that are dated in and since 
March 2008.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the veteran that are dated 
March 2008 to the present.  Any 
additional pertinent records identified 
by the veteran during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the veteran, and 
associated with the claims file.

2.  After completion of the above 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any bilateral hearing loss 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the veteran's 
report regarding the onset and continuity 
of his hearing loss since service and the 
veteran's friends statements of the 
veteran's hearing loss since service, and 
opine as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the veteran's bilateral 
hearing loss is related to or had its 
onset during service, and particularly, 
to his report of in-service exposure to 
loud noise.  The rationale for all 
opinions expressed should be provided in 
a legible report.  

3.  Thereafter, readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted in full, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


